Title: To James Madison from Joseph Warner Rose, 7 March 1807
From: Rose, Joseph Warner
To: Madison, James



Sir,
Antigua 7th: March 1807.

The Appointment of Commercial Agent which I have the honor to hold from the President of the United States, by your Letter of 13th May has, in a great measure answered the purposes for which it was made.  American Seamen have not been so frequently impressed as formerly and when impressed have been immediately released, except where I have been too late informed, of their situation, and the Impressing Vessel have sailed instantly.
Having discovered a disposition to recognise, this Appointment (at least so far as regards records in the Court of Vice Admiralty) I take the liberty of suggesting that should my continuance in the Office meet the approbation of the President and yourself, I may be honored with a Commission in the usual Form with the seal of your department affixed.  In the Island of St. Kitts particularly a mode of ment has been adopted towards detained American Vessels which calls loudly for the Appointment of some person there who feels an Interest in protecting the property & persons of Americans.  Captain Lander of the Ship Trent belonging to Mr.  of Salem was wantonly detained in that Island  Attempts were made to induce him to file a Claim there before even the Property was libelled which in all probability would not have met the Circumstances of the case and when he was at length committed here he was Obliged on his return to St. Kitts to pay unauthorised supernumerary charges of which I was not informed untill after he had sailed.  The Brig Rolla of New York belonging to Mr. Longuimaire has been detained in that Island seven  Weeks  A claim has been unnecessarily filed there for the Kings Advocate declares that he is ready to give up the Papers upon proper application being made  Therefore the expence of a Claim and all the damages of detention has been wantonly incurred.
Under such circumstances having already made myself acquainted with the Character of Persons to whom that important trust might be safely delegated in other Islands as agreable to your Letter of the 23rd  1806 I should have appointed particularly in St. Kitts a Vice Commercial Agent but the Court of Vice Admiralty conceive that the addition of the Seal of your department should be given to the document conferring the situation of Commercial Agent.  I trust therefore that this application will not appear to you unnecessary and that you will agree with me in conceiving this additional sanction is requisite to give a full and efficient authority to my appointment.  May I take the liberty of mentioning that any dispatches you may have to forward, will get to hand by sending them to Messrs. David I. & Charles W. Greene Merchants New York.  I have the honor to be Sir Your most Obedient & Humble Servant

Joseph Warner Rose

